Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 10/05/2021.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 and 13 
receiving an indication of paint deposition rate and an indication of maximum paint accumulation for a given real-world robotically controlled electrostatic paint gun, wherein the indication of maximum paint accumulation is indicative of maximum 
if there is a wrap-around path within a spray zone of the paint gun for paint particles to reach the given surface element, determining wrap-around paint accumulation on the given surface element during the subject time period using the indication of paint deposition rate, where the wrap-around paint accumulation during the subject time period stops if the maximum paint accumulation is reached;
  determining total paint accumulation for the given surface element for the subject time period by summing the determined wrap-around paint accumulation and the determined direct paint accumulation.

	The closest prior art of record -Li et al. (Pub. No.: US 2015/0209960 A1) is related to material dispensing robot simulations and adapting those simulations for actual use by a robot or robots by determining an optimal trajectory for material dispensing robots.
Another relevant prior art of record – Fritz et al. (Pub. No.: US 2020/0078814 A1) attempt to highlights painting installation for the painting of components with a paint, in particular for the painting of car body components. 
Yet, another relevant prior art of record - Wang et al.  (Patent No.: US 6,256,597 B1) relates to a three dimensional spray coating method and simulation. 
Chen at al. (Research on Spacial Trajectory Optimization for Spray Painting Robot Oriented to 3D Entities, IEEE, pp 1231-1236) discloses trajectory optimization for spray painting robot oriented to 3D entity by, a simple mathematical model of the paint deposition rate 
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 13.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146